Exhibit 10.4

FORM OF DEFERRED STOCK UNIT GRANT

THIS GRANT, dated as of             , 201     (the “Grant Date”) is made by
Nielsen Holdings N.V., a public company with limited liability incorporated
under the laws of The Netherlands, having its registered office in Diemen, The
Netherlands (hereinafter referred to as the “Company”), to the individual whose
name is set forth on the last page hereof, who is a non-employee member of the
Board of the Company, hereinafter referred to as the “Grantee”. Any capitalized
terms herein not otherwise defined in Article I shall have the meaning set forth
in the Nielsen Holdings 2010 Stock Incentive Plan (the “Plan”).

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Grant;

WHEREAS, the Committee, charged with administration of the Plan, has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the Deferred Stock Units provided for herein to the
Grantee as an incentive for increased efforts during his provision of services
to the Company or its Subsidiaries, and has advised the Company thereof and
instructed the undersigned officers to issue said Deferred Stock Units;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Grant document, they shall have
the meaning specified in the Plan or below unless the context clearly indicates
to the contrary.

 

Section 1.1. – Deferred Stock Unit

A “Deferred Stock Unit” shall mean an unfunded and unsecured right to receive
one share of Nielsen Holdings N.V. Common Stock on and after its vesting date as
set forth herein. Delivery of such shares shall be made in accordance with
Article IV hereof. Deferred Stock Units shall be held in a notional account
maintained by the Company for the purpose of recording any amounts due in
accordance with the grant hereunder.

ARTICLE II

GRANT OF DEFERRED STOCK UNITS

 

Section 2.1. – Grant of Deferred Stock Units

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Grantee the number of Deferred Stock Units set forth
on the signature page hereof upon the terms and conditions set forth in this
Grant document.

 

Page 1 of 6



--------------------------------------------------------------------------------

Section 2.2. – No Guarantee of Right to Provide Services

Nothing in this Grant document or in the Plan shall confer upon the Grantee any
right to continue to serve as a member of the Board.

 

Section 2.3. – Adjustments to Deferred Stock Units

The Deferred Stock Units shall be adjusted pursuant to Section 10 of the Plan,
as applicable. Any such adjustment made in good faith thereunder shall be final
and binding upon the Grantee, the Company and all other interested persons.

ARTICLE III

VESTING

 

Section 3.1. – Schedule

(a) So long as the Grantee continues to serve as a member of the Board through
each of the following applicable vesting dates, the Deferred Stock Units shall
become vested with respect to 25% of the shares of Common Stock to be issued in
respect of such Deferred Stock Units, on each of August 1, 20    ; November 1,
20    ; February 1, 20    ; and May 1, 20    .

Notwithstanding the foregoing, no Deferred Stock Unit shall become vested as to
any additional shares of Common Stock (which do not otherwise become vested in
accordance with Section 3.1(a) above) following the separation from service of
the Grantee from the Company and any of its Subsidiaries for any reason, and any
Deferred Stock Unit which is not vested as of the date of such a separation from
service shall be immediately cancelled without payment therefor.

ARTICLE IV

DELIVERY OF SHARES

 

Section 4.1. – Timing

Shares to be issued in respect of vested Deferred Stock Units will be
distributed within 60 days following a Grantee’s termination of service from the
Board or, if earlier, at a fixed date elected by the Grantee, to the extent
permitted, and on such form and such terms and conditions as may be provided, by
the Company in accordance with Section 6.9 hereof.

 

Section 4.2. – Conditions to Issuance of Stock

Common Stock issuable in respect of a Deferred Stock Unit shall not be required
to be physically issued to the Grantee. For the avoidance of doubt, shares shall
be deemed to have been issued when evidenced by entry in the Company’s
shareholder register. Such shares shall be fully paid and nonassessable.

 

2



--------------------------------------------------------------------------------

Section 4.3. – Fractional Shares

To the extent shares to be issued in respect of vested Deferred Stock Units
would include any fractional shares, unless otherwise determined by the
Committee, such shares shall be rounded to the nearest whole share.

ARTICLE V

RIGHTS AS A STOCKHOLDER

 

Section 5.1. – In General

Except as otherwise provided herein, the holder of a Deferred Stock Unit shall
not be, nor have any of the rights or privileges of, a stockholder of the
Company in respect of any shares he may be issued in respect of the Deferred
Stock Unit or any portion thereof unless and until such shares shall have been
issued as evidenced by entry in the Company’s shareholder register.

 

Section 5.2. – Dividend Equivalents

Grantees shall not be entitled to receive any dividend equivalent payments or
other distributions with respect to shares to be issued in respect of Deferred
Stock Units unless and until such Deferred Stock Units become vested in
accordance with this agreement. Once vested, Deferred Stock Units shall be
credited with dividend equivalents as and when dividends are paid on the
Company’s actual shares, with such dividend equivalents deemed to be invested in
additional vested Deferred Stock Units for the Grantee’s account as of the
corresponding dividend payment date. No dividend equivalents shall be credited
with respect to any fractional shares in a Grantee’s account.

ARTICLE VI

MISCELLANEOUS

 

Section 6.1. – Administration

The Committee shall have the power to interpret the Plan and this Grant document
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Grantee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Deferred Stock Unit. In its absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Grant document.

 

Section 6.2. – Deferred Stock Unit Not Transferable

Subject to applicable law to the contrary, neither the Deferred Stock Unit nor
any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Grantee or his successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by

 

3



--------------------------------------------------------------------------------

operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 6.2 shall not prevent transfers by will or by the applicable laws of
descent and distribution or to a partnership, limited liability company,
corporation, trust or custodianship, the beneficiaries of which may include only
the Grantee, his spouse (or ex-spouse) or his lineal descendants (including
adopted children) or, if at any time after any such transfer there shall be no
then living spouse or lineal descendants, then to the ultimate beneficiaries of
any such trust or to the estate of a deceased beneficiary.

 

Section 6.3. – Notices

Any notice to be given under the terms of this Gant to the Company shall be
addressed to the Company in care of its General Counsel, and any notice to be
given to the Grantee shall be addressed to him at the address last known to the
Company. By a notice given pursuant to this Section 6.3, either party may
hereafter designate a different address for notices to be given to it or him.
Any notice which is required to be given to the Grantee, shall, if the Grantee
is then deceased, be given to the Grantee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 6.3. Any notice shall have been deemed duly
given (i) upon electronic confirmation of facsimile, (ii) one business day
following the date sent when sent by overnight delivery and (iii) five (5)
business days following the date mailed when mailed by registered or certified
mail return receipt requested and postage prepaid.

 

Section 6.4. – Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Grant document. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

 

Section 6.5. – Applicability of Plan

The Deferred Stock Unit and the shares of Common Stock issuable to the Grantee
pursuant to the Deferred Stock Unit shall be subject to all of the terms and
provisions of the Plan to the extent applicable to the Deferred Stock Unit and
such shares. In the event of any conflict between this Grant document and the
Plan, the terms of the Plan shall control.

 

Section 6.6. – Amendment

This Grant may be amended only by a writing executed by the Company and the
Grantee which specifically states that it is amending this Grant.

 

Section 6.7. – Governing Law

The laws of the State of New York shall govern the interpretation, validity and
performance of the terms of this Grant document, except to the extent that the
issue or transfer of stock shall be subject to mandatory provisions of the laws
of The Netherlands.

 

Section 6.8. – Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Grant which cannot be settled amicably by the parties, such
controversy shall be finally, exclusively and conclusively settled by mandatory
arbitration conducted expeditiously in accordance with the American

 

4



--------------------------------------------------------------------------------

Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Borough of Manhattan, in the
City of New York, New York. The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof. Each party shall bear its own legal fees and expenses. Notwithstanding
anything herein to the contrary, if any other agreement between the Grantee and
the Company or its subsidiaries concerning the provision of services by the
Grantee to the Company contains a similar provision relating to arbitration
and/or dispute resolution, such provision in such agreement shall govern any
controversy hereunder.

 

Section 6.9. – Code Section 409A

Notwithstanding any other provisions of this Agreement or the Plan, the Deferred
Stock Units granted hereunder shall not be deferred, accelerated, extended, paid
out or modified in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon the Grantee. In the event it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, the transfer of Shares under this Agreement may not be made at the time
contemplated hereunder without causing the Grantee to be subject to taxation
under Section 409A of the Code, the Company will make such payment on the first
day that would not result in the Grantee incurring any tax liability under
Section 409A of the Code. Notwithstanding anything herein to the contrary, if at
the time of the Grantee’s termination of service with the Company the Grantee is
a “specified employee” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of service
is necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Grantee) until the
date that is six months following the Grantee’s termination of service with the
Company (or the earliest date as is permitted under Section 409A of the Code
without any accelerated or additional tax).

 

5



--------------------------------------------------------------------------------

NIELSEN HOLDINGS N.V. By:  

 

Its:  

 

GRANTEE: [NAME]

Aggregate number of Deferred Stock Units granted hereunder:                     